GARRISON, Judge.
This is an appeal from a judgment of the district court denying plaintiff recovery for injuries sustained by him on August 19, 1976, when he injured his back while delivering an air conditioner compressor at the site of the Waterford III nuclear power plant in Taft, La. Plaintiff filed suit in negligence against the following parties:
1. Louisiana Power' & Light — the landowner
2. Ebasco Services, Inc. — L.P.&L.’s agent for construction of the plant
3. J. A. Jones Construction Co. — a contractor with L.P.&L. and Ebasco
4. Grimaldi Plumbing and Heating Inc. —a subcontractor of Jones
At the time of the accident, plaintiff was employed by Flettrich Environmental Services, Inc. Flettrich was a contractor with Ebasco and L.P.&L. for materials and equipment and a subcontractor through Grimaldi for labor costs.
After a full trial on the merits, the district court rendered judgment in favor of L.P.&L. and Ebasco, dismissing plaintiff’s suit against them. The trial court additionally declared several third-party demands moot in light of the court’s judgment on the principal demand.
From that judgment which we affirm, plaintiff has appealed.
Plaintiff’s truck was parked 60 to 70 feet away from the compressor due to be replaced. The ground was a shell surface and several not yet erected telephone poles were on the ground. Plaintiff was carrying a compressor and stepping over a telephone pole when he felt a “pop” in his back.
The trial court judge found that plaintiff failed to use a handcart provided to him by his employer, that plaintiff disobeyed his employer’s directions to use the handcart on his truck, that, plaintiff knew he needed assistance as evidenced by the prior loading of the compressor on plaintiff’s truck and that plaintiff could have avoided walking over the telephone poles by using an alternate path.
We agree with the findings of the trial judge that plaintiff’s accident was caused solely by his own negligence, and cannot conclude that the trial court was manifestly erroneous. Arceneaux v. Domingue, 365 So.2d 1330 (La., 1978).
For the reasons discussed, the judgment of the district court is affirmed.

AFFIRMED.

STOULIG, J., concurs with written reasons.